Citation Nr: 0935750	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  03-17 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a back 
injury.

2.  Entitlement to an increased rating for service-connected 
bilateral inguinal hernias, rated 10 percent disabling prior 
to July 24, 2003, 100 percent disabling from July 24, 2003, 
and 20 percent disabling since September 1, 2003.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to September 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which essentially reopened and denied the 
Veteran's claim of service connection for residuals of a back 
injury.  The Veteran disagreed with this decision in January 
2003.

This matter also is on appeal of a May 2003 rating decision 
in which the RO denied the Veteran's claim for a disability 
rating greater than 10 percent for service-connected 
bilateral inguinal hernias.  The Veteran disagreed with this 
decision in July 2003.

In a February 2004 rating decision, the RO assigned a 
temporary 100 percent rating for service-connected bilateral 
inguinal hernias effective July 24, 2003, based on surgical 
or other treatment necessitating convalescence, and continued 
the 10 percent rating for service-connected bilateral 
inguinal hernias effective September 1, 2003.  An RO hearing 
was held on the Veteran's claims in February 2004.

In a June 2005 rating decision, the RO assigned a higher 
20 percent rating for service-connected bilateral inguinal 
hernias effective September 1, 2003.  This decision was 
issued to the Veteran and his service representative in July 
2005.

Finally, this matter is before on the Board on appeal of a 
January 2008 rating decision in which the RO denied the 
Veteran's claim of entitlement to a TDIU.  A Travel Board 
hearing was held on all of the Veteran's claims at the RO 
before the undersigned Acting Veterans Law Judge in March 
2009.

The Board observes that, in March 1985 and March 1989 
decisions, the RO denied the Veteran's prior claims of 
service connection for residuals of a back injury.  The 
Veteran did not appeal these decisions, and they became 
final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for residuals of a back injury is as 
stated on the title page.  Regardless of the RO's actions, 
the Board must make its own determination as to whether new 
and material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

As will be explained below, the issues of whether new and 
material evidence has been received to reopen a claim of 
service connection for residuals of a back injury and 
entitlement to a TDIU are addressed in the REMAND portion of 
this decision and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  VA will notify the Veteran if further action is 
required on his part.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  During the period from the Veteran's February 28, 2003 
claim to July 23, 2003, the Veteran's bilateral inguinal 
hernias were manifested by a post-operative recurrent right 
inguinal hernia which was readily reducible, and by a left 
inguinal hernia which was not operated, but remediable.

3.  Since September 1, 2003, the Veteran's service-connected 
bilateral inguinal hernias are manifested by, at worst, post-
operative recurrent bilateral hernias which are readily 
reducible.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
10 percent during the period prior to July 24, 2003 for 
bilateral inguinal hernias have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code (DC) 7338 (2008).

2.  The criteria for a disability rating greater than 
20 percent since September 1, 2003 for bilateral inguinal 
hernias have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 
(DC) 7338 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In letters dated in April and December 2001, April 2003, and 
July 2007, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
supra.  These letters informed the Veteran to submit medical 
evidence showing that his service-connected bilateral 
inguinal hernias had worsened and/or he was totally disabled 
as a result of his service-connected disabilities, and noted 
other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
vacated and remanded the Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009) (holding 
that notice specific to individual Veterans is no longer 
required in increased compensation claims).  The Veteran 
received Vazquez-Flores notice in May 2008.

The Board notes that the Federal Circuit also had held 
previously that any error in VCAA notice should be presumed 
prejudicial and VA must bear the burden of proving that such 
an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Supreme Court recently reversed the Federal 
Circuit's decision in Sanders, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2) which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court essentially held in Sanders that-except in 
cases where VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the 
claim-(1) the burden of proving harmful error must rest with 
the party raising the issue; (2) the Federal Circuit's 
presumption of prejudicial error in Sanders imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and (3) determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify in that regard is not prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's increased rating claim for bilateral 
inguinal hernias is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.  And any 
defect in the notice provided to the Veteran and his service 
representative has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.  The claims 
were readjudicated most recently in June 2008.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
conducting VA examinations, and affording him the opportunity 
to give testimony before the RO and the Board.  It appears 
that all known and available records relevant to the issues 
on appeal have been obtained and are associated with the 
Veteran's claims file; the Veteran does not contend 
otherwise.

The Veteran testified at his March 2009 Travel Board hearing 
that he had filed a claim with the Social Security 
Administration (SSA) for SSA disability benefits due, in 
part, to his back problems.  The Board observes that the duty 
to assist normally includes requesting potentially relevant 
records which may be in possession of SSA.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In this case, however, 
the Board also finds that a remand to obtain SSA records is 
not required because, according to the Veteran's testimony, 
he has not been treated for any of his claimed disabilities 
outside of the VA health care system so any records obtained 
from SSA likely would contain duplicates of VA treatment 
records already associated with the Veteran's claims file.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has been 
provided VA examinations which address the current nature and 
severity of his service-connected bilateral inguinal hernias.  
Thus, further examinations are unnecessary.  In summary, VA 
has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

Analysis

Increased Rating for Service-Connected Hernias

The Veteran contends that his service-connected bilateral 
inguinal hernias are more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The current level of disability, however, is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of 
the "current level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
that the increased rating claim has been pending.  In those 
instances, it is appropriate to apply staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran's service-connected bilateral inguinal hernias 
currently are evaluated as 20 percent disabling under 
38 C.F.R. § 4.114, DC 7338.  See 38 C.F.R. § 4.114, DC 7338 
(2008).  As relevant to this appeal, a 10 percent rating is 
assigned under DC 7338 for post-operative recurrent inguinal 
hernia which is readily reducible and well supported by truss 
or belt.  A Note to DC 7338 indicates that a 10 percent 
rating may be added for bilateral involvement, provided the 
second hernia is compensable.  This means that the more 
severely disabling hernia is to be evaluated, and 10 percent 
only added for the second hernia, if the latter is of 
compensable degree.  A 30 percent rating is assigned for a 
small postoperative recurrent or unoperated irremediable 
inguinal hernia which is not well supported by a truss or not 
readily reducible.  A maximum 60 percent rating is assigned 
for a large postoperative recurrent inguinal hernia which is 
not well supported under ordinary conditions and not readily 
reducible when considered inoperable.  Id.

The recent medical evidence shows that, on VA examination in 
February 2001, no complaints were noted.  The Veteran 
reported a history of inguinal hernia surgery in 1980 "with 
good results" and denied any malignancy or peritoneal 
tuberculosis.  Physical examination showed a reducible left 
inguinal hernia, no belt or truss, no ventral hernia, no 
malignancy, and no residuals.  The diagnosis was recurrence 
of reducible left inguinal hernia.

On VA outpatient treatment in August 2002, the Veteran's 
complaints included a feeling of soreness in his groin that 
felt "like a pulled muscle."  He denied any urinary 
problems or genitourinary complaints.  Objective examination 
showed a soft, non-tender abdomen and bilateral small 
reducible inguinal hernias.  The impressions included 
bilateral indirect inguinal hernias.

In October 2002, the Veteran complained of bilateral inguinal 
hernias.  His history was significant for a left inguinal 
hernia repair in 1980.  He also reported a history of bulging 
masses in each groin which were reducible "at all times."  
Physical examination showed a 2-3 cm left inguinal hernia and 
a 1-2 cm right inguinal hernia.  The assessment was bilateral 
inguinal hernias.

On February 28, 2003, the RO received the Veteran's claim for 
an increased rating for bilateral inguinal hernias.

In April 2003, the Veteran complained of bilateral inguinal 
hernia pain for the past 2 years.  He reported a right 
inguinal hernia repair in 1981.  Objective examination showed 
a soft, non-tender, non-distended abdomen with normal bowel 
sounds, and small inguinal hernias, left greater than right.  
The assessment was unchanged.

On VA examination in May 2003, the Veteran complained of 
bilateral inguinal pain.  Physical examination showed a small 
recurrent inguinal hernia easily reduced and a larger left 
inguinal hernia measuring about 2 cm in size that also was 
reduced easily and both hernias were slightly tender to 
palpation.  It was noted that the Veteran was to be scheduled 
for bilateral hernia repair.  The diagnoses were 
postoperative repair of right inguinal hernia with small 
recurrent hernia and a small left inguinal hernia.

A VA surgery report dated on July 24, 2003 shows that the 
Veteran underwent bilateral hernia repair surgery.  The pre-
operative diagnosis was bilateral inguinal hernias.  The 
post-operative diagnoses were right direct inguinal hernia 
and left direct and indirect inguinal hernias.

On VA outpatient treatment in August 2003, the Veteran 
complained of some left testicular tenderness.  It was noted 
that he was status-post bilateral inguinal hernia repair 1 
week earlier with a direct hernia on the right and direct and 
indirect hernias on the left which were larger.  Objective 
examination showed scars healing well on the bilateral lower 
abdomen with no erythema/warmth/pus and indurated scars.  The 
assessment was status-post bilateral inguinal hernia repair 
1 week earlier.

On VA examination in January 2005, the Veteran's complaints 
included sharp intermittent pain in both inguinal regions and 
both testicles.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  It was 
noted that, following surgery in July 2003, the Veteran 
reported that he "quickly developed pain in the inguinal 
region and into both testicles.  This pain has been 
unresolved."  It also was noted that a urology evaluation 
indicated "that there probably was damage or entrapment to 
the ilioinguinal nerve as a cause of the pain."  The Veteran 
had worn a scrotal support "which helps slightly" with his 
reported pain.  Physical examination showed well-healed scars 
in the inguinal regions, a non-tender scar on the right, an 
exquisitely tender scar to the touch on the left "and he 
retracted when the scar was palpated lightly," tenderness to 
light palpation of both testicles with retraction, some 
atrophy and softness in the left testicle, and no recurrence 
of either inguinal hernia.  The impressions included chronic 
inguinal pain, left worse than right, following bilateral 
inguinal hernia repair surgery.

On VA outpatient treatment in March 2005, the Veteran 
complained of right groin pain since hernia repair in July 
2003.  When he was not moving, he reported experiencing a 
constant low level sharp pain mainly on the right.  Physical 
examination showed a soft, non-tender, non-distended abdomen 
with positive bowel sounds.  The assessment was chronic groin 
pain status-post hernia repair.

Following VA outpatient treatment in March 2007, the Axis III 
diagnoses included inguinal hernia.

On VA examination in August 2007, the Veteran's complained 
that "it hurts to bend over and stand for a long period."  
Physical examination showed no hepatosplenomegaly, masses, or 
tenderness in the abdomen, no hernias, well-healed bilateral 
inguinal herniorrhaphy scars slightly sensitive to pressure, 
and no evidence of recurrent hernias.  

After a review of the medical evidence, the Board finds that 
during the rating period from the Veteran's  February 28, 
2003 claim until his July 24, 2003 hernia surgery, his 
service-connected bilateral inguinal hernias were manifested 
by a post-operative recurrent right inguinal hernia which was 
no more than postoperative, recurrent, and readily reducible, 
and by a left inguinal hernia which was not operated, but 
remediable.  Hence, a rating in excess of 10 percent is not 
warranted during this period, as the medical evidence does 
not show small, postoperative recurrent or unoperated 
irremediable bilateral inguinal hernias that were not well 
supported by a truss or not readily reducible.  As the 
medical evidence during this period does not show that the 
left inguinal hernia met the criteria for a 10 percent rating 
under DC 7338, a separate 10 percent rating is not warranted 
for bilateral involvement during this period.  38 C.F.R. 
§ 4.114, DC 7338.

During the period since September 1, 2003, after the 
temporary 100 percent rating, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a disability rating greater than 20 percent 
for bilateral inguinal hernias.  The medical evidence shows 
that the Veteran's service-connected bilateral inguinal 
hernias are, at worst, postoperative, recurrent, and readily 
reducible.  It appears that the Veteran's recurrent left 
inguinal hernia is worse than the recurrent right inguinal 
hernia as seen on multiple VA outpatient treatment visits and 
VA examinations conducted during the pendency of this appeal; 
these symptoms appear to be the basis for the 20 percent 
rating currently assigned for the Veteran's service-connected 
bilateral inguinal hernias under DC 7338.  See 38 C.F.R. 
§ 4.114, DC 7338 (2008).  The Veteran's hernias were readily 
reducible in both inguinal regions on repeated VA outpatient 
treatment visits and VA examinations conducted during the 
pendency of this appeal.  Following bilateral hernia repair 
surgery in July 2003, VA examination in January 2005 and 
August 2007 showed that the Veteran continued to experience 
bilateral hernia pain but neither hernia had recurred.  
Absent evidence of small, postoperative recurrent or 
unoperated irremediable bilateral inguinal hernias not well 
supported by a truss or not readily reducible (i.e., at least 
a 30 percent rating), the Board finds that the criteria for a 
disability rating greater than 20 percent for bilateral 
inguinal hernias are not met.  Id.

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  On VA examination on August 20, 2007, 
the Veteran reported that he was unemployable.  The VA 
examiner noted that the Veteran reported experiencing 
"severe frustration in his inability to get and maintain 
jobs."  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id. 

In this regard, the Board finds that there has been no 
showing by the Veteran that his service-connected bilateral 
inguinal hernias have resulted in marked interference with 
his employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  There are no aspects of this disability which are 
not contemplated in the schedular rating criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

ORDER

Entitlement to a disability rating greater than 10 percent 
for bilateral inguinal hernias is denied, during the period 
from February 28, 2003 to July 23, 2003, and entitlement to a 
disability rating greater than 20 percent for bilateral 
inguinal hernias since September 1, 2003 is denied.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's application to reopen a previously denied claim for 
service connection for residuals of a back injury, and his 
TDIU claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

As noted in the Introduction, the Veteran contends that his 
previously denied service connection claim for residuals of a 
back injury should be reopened on the basis of new and 
material evidence.  Unfortunately, a review of the claims 
file shows that the April and December 2001, April 2003, and 
July 2007 VCAA notice letters did not define new and material 
evidence, did not advise the Veteran of the reasons for the 
prior denial of the claim of service connection for residuals 
of a back injury, and did not note the evidence needed to 
substantiate the underlying claim of service connection.    

The Supreme Court recently held in Sanders that-except in 
cases where VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the 
claim-(1) the burden of proving harmful error must rest with 
the party raising the issue; (2) the Federal Circuit's 
presumption of prejudicial error in Sanders imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and (3) determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Because the 
VCAA notice letters issued in this appeal did not satisfy the 
notice requirements for new and material evidence claims as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Board finds that VA did not meet the first requirement of 
38 C.F.R. § 3.159(b) and a harmful notice error has occurred.  
See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  Thus, on remand, the Veteran should 
be provided appropriate VCAA notice on the Veteran's 
application to reopen a previously denied claim for service 
connection for residuals of a back injury, and the RO should 
readjudicate that claim.

The Veteran also contends that he is entitled to a TDIU 
because his service-connected disabilities alone render him 
unable to secure and maintain substantially gainful 
employment.

As for the TDIU claim, this issue is not ripe for Board 
adjudication at this time as the potential outcome of the 
application to reopen a claim for service connection for 
residuals of a back injury could affect the outcome of the 
issue of whether the Veteran's service connected disabilities 
render him unemployable.  See 38 C.F.R. § 4.16.  Accordingly, 
the TDIU claim is considered to be inextricably intertwined 
with the service connection claim.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (providing that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Also, the Veteran testified that he has recently applied for 
Social Security Administration (SSA) disability benefits.  
The RO/AMC should ascertain if he is currently receiving 
disability benefits from the SSA, and, if so, attempt to 
obtain all records associated with any SSA claim.  See 
generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice on the 
issue of whether new and material evidence 
has been received to reopen a claim of 
service connection for residuals of a back 
injury.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  A copy of the notice 
letter must be included in the claims 
file.

2.  The RO/AMC should ascertain if the 
Veteran is currently receiving disability 
benefits from the SSA, and, if so, should 
attempt to obtain from the SSA the records 
pertinent to his claim for Social Security 
disability benefits.  If such records are 
unavailable a notation to that effect 
should be made in the claims file.

3.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record since the 
most recent supplemental statement of the 
case, the RO/AMC should readjudicate the 
application to reopen a previously denied 
claim for service connection for residuals 
of a back injury, and the claim for a 
TDIU.  If the benefits sought on appeal 
remain denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


